PER CURIAM.*
Defendants-Appellants appeal the judgment reached after a three-day bench trial that they breached the Memorandum of Understanding signed with Plaintiff-Appellee, and that Plaintiff-Appellee was entitled to $2,120,999.42. Essentially for the reasons stated by the magistrate judge in her memorandum opinion of October 3, 2002, we AFFIRM.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.